Citation Nr: 9910497	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1981 to 
October 1983.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's petition to 
reopen a claim for service connection for a psychiatric 
disorder, to include PTSD.  The veteran timely perfected an 
appeal from this decision, and an RO hearing was held in June 
1994.

The Board previously remanded this matter twice, once in 
August 1996 and once again in June 1998 - on each occasion 
for the development of the record.  As the requested 
development has been accomplished, but the denial of the 
claim continued, the matter is once again before the Board 
for further appellate consideration.  

FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary to render an equitable determination with respect 
to the issue now under consideration.

2.  In a June 1990 decision, the Board denied service 
connection for a psychiatric disorder, to include PTSD on the 
basis that a psychiatric disorder, other than PTSD, was 
neither incurred nor aggravated by active service, and that 
the evidence of record did not show PTSD.  The veteran has 
not requested reconsideration of the decision, and a July 
1991 document indicates that the veteran withdrew his appeal 
of that decision to the United States Court of Veterans 
Appeals (now United States Court of Appeals for Veterans 
Claims) (Court).

3.  Evidence associated with the file subsequent to the June 
1990 Board decision, when considered alone or in conjunction 
with the evidence previously of record, does not establish 
any material fact that was not already of record at the time 
of the June 1990 Board decision.


CONCLUSIONS OF LAW

1.  The Board's June 1990 decision denying service connection 
for a psychiatric disorder, to include PTSD, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).

2.  New and material evidence to reopen a claim of service 
connection for a psychiatric disorder, to include PTSD, has 
not been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1130 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

In December 1987, the veteran filed his initial claim for 
service connection for a psychiatric disorder, to include 
PTSD.  He claimed as a stressor that he had been sodomized in 
the service.  In October 1988, the RO issued a rating 
decision denying the claim on the ground that it was unable 
to verify that the incident occurred.  In rendering its 
decision, the RO had a number of records at its disposal.  
These included service medical records, which show that in 
February 1981, the veteran was examined for enlistment 
purposes, and he was found to be psychiatrically normal.  
They also contain a report of a discharge examination 
performed in August 1983, showing that the veteran was 
psychiatrically normal.  He indicated that he had not had 
psychological trouble.  Finally, the records also contain an 
August 1983 report of a mental status evaluation.  This 
showed that at the time the veteran's behavior was normal, he 
was fully alert and fully oriented, his mood or affect was 
unremarkable, his thinking process was clear, his thought 
content was normal and his memory was good.

In addition to the service medical records, the RO had a 
letter from J. Stephen Meredith, M.D.  Dr. Meredith said the 
veteran had been under his care since March 1988 with a 
history of having been sexually molested in 1981.  Dr. 
Meredith said that the veteran was quite disturbed over this 
incident and over his three-year course of time in the 
service, he became increasingly withdrawn; he began to abuse 
alcohol and to have symptoms of depression.  According to Dr. 
Meredith, the veteran continued to be reclusive, isolated and 
depressed.  Dr. Meredith diagnosed PTSD and dysthymia.  He 
also said that the veteran had no history of emotional 
problems prior to the assault and it appeared to Dr. Meredith 
that there was a causal connection between the assault and 
his current emotional problems.

The RO also had access to a report of a VA compensation and 
pension examination performed in July 1988.  The veteran 
complained of depression as the result of the assault in 
service.  He recalled waking up seeing "a black guy pulling 
his penis out of my mouth."  He also recalled that there was 
a formal investigation and the perpetrator was eventually 
punished.  He said that the whole thing was a shock to him, 
that he stopped writing home to his parents and became an 
alcoholic.  He indicated that he eventually got into an 
alcohol rehabilitation program but he said he was destroyed 
psychologically.  He said that in order to prove that he was 
a man he began hanging out in prostitute bars.  He said he 
began to question whether he was a homosexual and why the 
perpetrator had picked him to be his victim.  He recalled 
having dreams and flashbacks about the episode.  

The veteran said that eventually he was discharged from the 
service for unsatisfactory performance, and he became 
paranoid, thinking the government was out to get him.  He 
said he had an erratic post-service work history.  He said he 
married in 1987 but his spouse treated him badly and they had 
been separated for about a year at the time of the 
examination.  The examiner diagnosed PTSD with associated 
depressive features.

In November 1988, the RO received a copy of the in-service 
investigative report of the incident of which the veteran 
complained.  The report contained witness statements.  
Although two of the witnesses recalled seeing the perpetrator 
place his penis into the veteran's mouth, the other witnesses 
either denied this or did not recall seeing this.  One 
witness said that although this did not happen, a story 
circulated afterwards that this did happen and the veteran 
then believed it.  Both the veteran and the witnesses 
appeared to agree that he was asleep when the incidents 
occurred and that he later learned what happened from other 
servicemembers.  The investigator concluded that no sodomy 
had occurred.  Rather, the perpetrator had placed his penis 
on the lips and facial area of the veteran without 
penetration having occurred.  The investigator concluded that 
the perpetrator was guilty of a lewd and lascivious act with 
another rather than sodomy.

In January 1989, the veteran underwent a second VA 
psychiatric evaluation at the behest of the RO, so that the 
diagnosis from the first examination could be reconsidered in 
light of the information in the investigative report.  The 
examiner noted that there had been no actual penetration and 
that the veteran had passed out and was unaware of what was 
taking place at the time it was taking place.  The veteran 
said that when he awoke, the perpetrator was stuffing his 
penis back into his pants and the veteran said he had a bad 
taste and a fluid in his mouth.  He said that the incident 
was very traumatic and that his feelings and behavior were 
drastically affected by the incident.  He said he stopped 
communicating with his parents because he could not tell them 
what had happened to him.  He did not understand why it 
happened.  He also mentioned that he felt too protected 
growing up and that he was angry with his parents.  He said 
he became a loner and avoided people and was constantly 
depressed.  He said he married the first woman who said yes 
because of the assault.  He also said that he had asked for 
the discharge from the military.  

The veteran also reported that in 1984, he developed 
"paranoid delusions" on the job.  He recalled that he had 
problems on another job in November 1988 and was taken to the 
emergency room of a hospital because he was "talking 
crazy."  He said that before he entered service he felt 
mentally fine, and he was in very good mental shape despite 
dealing with the stress of his father's nervous breakdown, 
which had occurred while the veteran was in junior high 
school.  He said that the assault had a powerful effect on 
him.  The examiner said that based on the interview, he was 
changing his diagnosis to depressive neurosis, which was a 
more accurate diagnosis than PTSD.  The examiner said that 
although it was possible that the veteran may have been awake 
for a small part of the incident where the perpetrator's 
penis may or may not have been in the veteran's mouth, what 
was most important was that the incident had had massive 
psychological effects upon him - particularly depression with 
associated significant social and industrial impairment.

In May 1989, the veteran perfected an appeal to the Board 
from the RO's October 1988 rating decision.

In September 1989, the veteran testified at an RO hearing.  
He noted that he had had no drinking or nervous problems 
prior to March 1981 - the date of his enlistment.  He also 
noted that the investigative report failed to mention that he 
had been awakened during the incident.  He said he awoke with 
the perpetrator standing over him, but with his back to him, 
putting his penis back into his pants.  He also recalled 
seeing other servicemembers playing cards as though nothing 
had just happened.  He recalled gagging on some type of fluid 
in his mouth and spitting it out.  After the incident, which 
occurred in basic training, he was assigned to a post in 
Germany and there he developed a drinking problem because of 
the incident.  He said he sought out counseling, but that he 
did not tell the counselor about the incident.  Also, he said 
that just before his discharge a psychologist saw him but he 
did not tell the psychology staff about the incident either.

The veteran said that following service he worked for various 
companies from which he was eventually fired for 
insubordination or was laid off.  He said he developed 
delusions.  He said that he had had many jobs but that he had 
been employed for the past five years.  He could not say 
whether his job performance was attributable to the incident 
or to his drinking.  He said he had told Dr. Meredith about 
the delusions he had after he got out of the service, as well 
as about the incident itself and his subsequent 
reclusiveness, and Dr. Meredith came up with PTSD.  He said 
he had been in treatment with Dr. Meredith from March 1988 to 
June 1988.  He said that a divorce from his current spouse 
was imminent.  He also recalled a time when he had been in 
the shower for three hours and would not come out until he 
was "clean."

In November 1989, the RO received a letter from Greg Leisner, 
M.A., who said that he was writing at the request of the 
veteran.  Mr. Leisner said he had seen the veteran nineteen 
times over the course of the past year.  Initially, the 
veteran complained of feeling numb and socially isolated.  He 
reported a difficulty establishing himself vocationally.  He 
spoke of being devastated by the incident and of abusing 
alcohol, as well as of paranoid feelings.  He described his 
parents as having been withdrawn and emotionally blunted; he 
said that he had a very restricted upbringing.  He said his 
father was schizophrenic and his mother, in reaction to 
sexual abuse, was very overprotective.  Mr. Leisner described 
the veteran as having been unprepared to deal with 
developmental tasks facing him.  Mr. Leisner's impression was 
that the incident in the service was devastating for the 
veteran because of poor development up to that point.  The 
sequelae continued to impede his ability to function 
normally.

In June 1990, the Board issued a decision denying the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  The Board denied the claim 
because there was no evidence of incurrence or aggravation of 
a psychiatric disorder in service, and the evidence did not 
demonstrate PTSD.  Although the veteran appealed that 
decision to the Court, a July 1991 document reflects that the 
veteran was then withdrawing his appeal.  

In August 1991, the veteran filed a petition to reopen his 
claim for service connection for a psychiatric disorder, to 
include PTSD.  In November 1991, the RO issued a rating 
decision denying the veteran's petition on the ground that 
there was no confirmed diagnosis of PTSD; there is no 
evidence in the claims file that notice to the veteran of 
this decision was sent.  In November 1993, the RO issued a 
rating decision denying the veteran's petition to reopen his 
claim for service connection for a psychiatric disorder, to 
include PTSD, on the ground that the veteran had failed to 
present new and material evidence.  The current appeal 
emanates from the November 1993 denial.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on the 
issues here.  When the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  The new and material evidence must be 
presented since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 282-284 (1996).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Second, if, and only if, the Board determines that 
the evidence is new and material, the claim is deemed to have 
been reopened and the claim is evaluated on the basis of all 
of the evidence, both new and old.  See Manio, 1 Vet. App. at 
145.  The two-step analysis involves two questions: (1) Is 
the newly presented evidence "new," that is, not of record 
at the time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is the newly presented evidence "material," i.e., is it 
relevant and probative of the issue at hand, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the Board's 
June 1990 decision, the last final decision in this case, is 
set forth below.

In June 1994, the veteran testified at an RO hearing.  He 
said that Dr. Meredith was the first to diagnose him as 
having PTSD in June 1988, and then a VA hospital diagnosed 
PTSD in July 1988.  He reported that he was receiving no 
current treatment but that he had been hospitalized six times 
in the past three years, resulting in different diagnoses.  
He said he had been hospitalized for lack of sleep and for 
increased delusions in March 1994.  He said that whenever the 
topic of sexual molestation or assault or a similar subject 
came up, it made him think about what happened in the 
military.  He said he overheard conversations and felt they 
were directed at him.  He reiterated that he was aware of the 
incident as it was taking place, and that he woke up when the 
perpetrator ejaculated into his mouth.

On or about the time of the hearing, the RO received 
treatment summaries from various hospitals that took place at 
different times.  The earliest of these is from the Good 
Samaritan Hospital and is dated in July 1991.  This reflects 
that the veteran came in from a VA medical center (VAMC) 
where he was evaluated as psychotic.  He had family member 
trouble and he had ruminations about sex abuse he had 
suffered in the past.  The diagnoses given were psychosis and 
schizo-affective disorder.  The next earliest is a September 
1992 to October 1992 University Hospital summary showing that 
the veteran had a vague history of bipolar affective disorder 
versus schizoaffective disorder.  His family brought him 
after he was discovered naked in a car lot.  He had decreased 
sleep, hyperreligiosity and hypersexuality, pressured speech 
and a decreased oral intake.  He had concerns about 
"gypsies" who had given him a tainted apple.  The discharge 
diagnoses were bipolar affective disorder, manic, with 
psychotic features.

Other hospital summaries submitted at this time include a 
March 1994 Psychiatric Emergency Services note, which shows 
that the veteran called the police asking for help to get to 
emergency services.  He handed over six guns.  He was 
apparently not sleeping or eating and he was noncompliant 
with his medications.  He was preoccupied with his having 
been sexually abused in the Army, and uncooperative with 
treatment.  The diagnoses given were schizophrenia, paranoid 
type, a history of alcohol abuse and paranoid personality.

Finally, there is a discharge summary from the Pauline 
Warfield Lewis Center also dated in March 1994.  The veteran 
was admitted in order to control psychosis and confusion.  He 
said that initially he would kill people with his gun.  He 
was extremely disorganized and confused, and was thought to 
be paranoid.  He had been hospitalized four times previously 
but he never followed through with treatment.  The admission 
diagnoses were bipolar affective disorder, manic type; herpes 
genitalis; failure to follow through with any kind of 
treatment because of paranoia.  During his hospital course he 
claimed to be suffering from paranoid schizophrenia.  His 
Global Assessment of Functioning (GAF) score was determined 
to be 45 currently and 55 was the highest score in the past 
year.  He was discharged against medical advice.  

In August 1996 the Board remanded this case to the RO for 
further development of the record, to include the scheduling 
of a VA examination to assess the nature and etiology of any 
psychiatric disorders the veteran may have.

In November 1996 the veteran underwent a VA compensation and 
pension examination.  He described how he entered the Army by 
following a friend there.  He related how on one occasion he 
became intoxicated and fell asleep, and then was awakened 
while being orally sodomized by a private, who was punished 
with a reduction in rank and pay.  He said he was harassed a 
lot after the event.  Throughout the remainder of his 
service, he said he had very little social life, he 
concentrated on his work and he had the feeling he had to 
hide his past from other people.  He reported symptoms of 
waking up suddenly with autonomic hyperactivity.  His chest 
would pound and his hands would sweat quite frequently 
whenever discussions about homosexuals arose because he 
worried that he would be the subject of those discussions.  
He said he kept to himself, mostly staying at home.  He 
reported that he had had about ten jobs since getting out of 
service and he was terminated mostly because he was not 
prompt or he had poor attendance.  He used to dream about the 
assault all the time in the past but his dreams had become 
less frequent with time.  He said he still woke up in the 
middle of the night at times in a cold sweat, and he 
continued to be easily startled if he saw someone resembling 
his assailant.

The examiner diagnosed the veteran as having PTSD secondary 
to his sexual assault in the military.  He also diagnosed a 
probable variant of bipolar affective disorder, and he said 
he at least had avoidant personality traits.  The examiner 
described his stressors as being moderately severe rendering 
the veteran unemployable secondary to being unable to 
maintain a reasonable attendance record at work.  He assigned 
a GAF score of about 55, indicating, according to the 
examiner, moderate symptomatology.  He had difficulty with 
social, occupational and school functioning.  The examiner 
said that the veteran's PTSD was directly related to service 
but the bipolar affective disorder did not appear to have any 
connection at all to military service.  Rather, this was a 
separate entity that began in the late 1980s and was 
adequately treated.

Later in November 1996, the RO received excerpts from the 
veteran's DA 201 personnel file that showed the reason for 
his termination from service as unsatisfactory performance.  
There is a letter of commendation dated in May 1981 in which 
the veteran was commended for his superior military bearing 
and knowledge.  There are also disciplinary actions from 
1983, in which the veteran was reduced in rank and pay for 
willfully disobeying lawful orders, showing disrespect to a 
superior and dereliction of duty.

In November 1996, the VA examiner who conducted the above-
summarized November 1996 VA examination amended the 
examination report.  He amended his diagnoses in only one 
significant respect: he changed his diagnosis from one of 
PTSD to "some symptoms of PTSD secondary to a sexual assault 
in the military."  No explanation for this change in 
diagnosis is reflected on the addendum.

In December 1996, the veteran underwent psychological 
testing.  The tester described the veteran's manner as soft-
spoken and fearful as well as betraying discomfort with 
interpersonal interaction.  The veteran appeared moderately 
depressed with a flat affect accompanied by slow movement and 
slow speech.  He took longer than the average amount of time 
to complete the standardized evaluation procedures.

As far as his personal history went, the veteran reported a 
good childhood although his father had been hospitalized for 
unknown psychiatric symptoms.  The veteran reported that he 
dropped out of school in the 11th grade and followed a close 
friend into the service in 1981; they were only together 
during basic training.  He said that while in basic training 
on one occasion he drank alcohol to excess and passed out 
only to be awakened by another man who inserted his penis 
into the veteran's mouth.  There was no physical threat of 
harm.  The veteran related that this incident apparently had 
resulted from a five dollar bet.  After the episode, the 
veteran said peers who intimated that the veteran was 
homosexual had harassed him.  He said he immediately began 
avoiding other people and "just [did] his job."  He 
reported having various symptoms of post-traumatic stress 
since then.

The veteran said he had one marriage that ended in divorce; 
his spouse had been unfaithful.  He said he had been 
hospitalized five times since 1991.  The first 
hospitalization was precipitated by the veteran's brother's 
sexual molestation of a child.  Despite his history of 
inpatient psychiatric treatment, the veteran was unable to 
describe a history of psychotic symptoms, or a manic or 
hypomanic episode.  The tester found no evidence of a need 
for hospitalization.  

The tester also reported that an administration of the 
Minnesota Multiphasic Personality Inventory (MMPI) indicated 
moderate, not-very-well-defended depression accompanied by 
social introversion somewhat beyond the normal range, low ego 
strength (self-esteem) and a strong need to be viewed by 
others in a favorable light.  There was a clinically 
insignificant level of anxiety.  The expressive drawings 
indicated no difficulty perceiving or interpreting events in 
a conventional manner.  They resembled those most often 
obtained from patients with bipolar affective disorder and 
depression.

The tester concluded that the veteran clearly met the DSM-IV 
criteria for avoidant personality disorder.  Although the 
veteran clearly described a history of several key symptoms 
of PTSD, the tester found he did not meet the DSM-IV criteria 
for this disorder.  The tester observed that during the 
actual episode the veteran was unconscious but awakened by 
the movement of a penis in his mouth.  His reaction was not 
one of fear of physical harm but of anger and betrayal.  The 
tester said that while the veteran's symptoms of post-
traumatic stress began at that time, his most emphatic 
response was to just do his job and avoid others in order to 
avoid being hurt emotionally.  It was unclear whether the 
veteran had endogenous affective disorder or whether he had a 
moderate level of depression reactive to adult losses.

In June 1998, the Board remanded the case again to the RO in 
order to obtain more clarifying detail from the VA examiner 
as to why the veteran's symptoms failed to meet the current 
criteria for PTSD and whether any other psychiatric disorder 
was related to active service.  

Later in June 1998, the claims file was returned to the 
individual who performed the November 1996 VA examination and 
who wrote the subsequent addendum for further comments.  This 
examiner wrote that in his first addendum he diagnosed the 
veteran as having bipolar affective disorder, some symptoms 
of PTSD secondary to the sexual assault in the military and 
avoidant personality disorder.  He wrote that his review of 
the claims file and particularly the investigative report 
told him that this incident, though quite unpleasant and 
embarrassing, was insufficiently severe to warrant a 
diagnosis of PTSD.  Specifically, the examiner said that the 
veteran's experience did not satisfy the first two criteria 
of paragraph A of the DSM-IV.  First, the veteran was asleep 
and therefore not actually cognizant of the event at the time 
of its occurrence, and second, he was not penetrated.  The 
examiner therefore concluded that the event created no 
serious threat to the veteran's physical integrity.  The 
veteran responded with embarrassment, humiliation and anger 
after the fact.  Though he was probably mortified and taunted 
by others, this merely amounted to terrible humiliation and 
that, in the examiner's view, was not enough.

The examiner noted that memories of the event had probably 
persisted to the present; however the veteran had reported 
that things were getting somewhat better.  Also, the veteran 
had considerable trouble in the service and most of these 
events occurred after his assault.  The examiner concluded 
that these troubles may have reflected the veteran's acting 
on his feelings about what had happened to him.  The examiner 
observed that the veteran was discharged in the best 
interests of the service after having been a disciplinary 
problem.  The examiner also believed there were some 
personality disorder characteristics.  Specifically, the 
examiner thought the veteran had avoidant personality 
disorder.  Of course, the examiner wrote, this would have 
existed prior to military service.  The examiner said it was 
possible that the veteran's strengths prior to joining the 
service were inadequate for a reasonable resolution of the 
assault that he sustained.  The examiner said he suspected 
there was probably some underlying pathology existing prior 
to his joining the service that may have led him to not have 
the strength necessary to cope with this kind of stress.

In October 1998, the veteran's accredited representative 
argued that the veteran had presented a well-grounded claim, 
and claimed that the examiner had failed to supply an opinion 
of sufficient detail to comply with the Board's most recent 
remand.

As regards all of the medical evidence presented since the 
Board's last final denial in June 1990, the Board notes that 
all such evidence is new, in the sense that it was not 
previously of record at the time the Board rendered its 
previous decision.  However, such evidence merely reflects 
that the veteran has or has had diagnoses of various 
psychiatric disorders since the last final denial.  It 
reflects that he has been hospitalized on numerous occasions 
with diagnoses of psychoses, however these hospital reports 
contain no indicia or medical opinion relating same to 
military service.  Further, in light of the VA examiner's 
revision of his initial opinion, there is no medical opinion 
of record submitted since the last final denial that reflects 
a clear diagnosis of PTSD, nor is there an opinion linking 
any service-connectable psychiatric disorder to service.  
Both the VA examiner and the VA psychological tester appear 
to agree that the veteran does not meet the diagnostic 
criteria for PTSD, and the VA examiner specifically stated 
that the veteran's bipolar affective disorder was not related 
to service, but rather had its onset in the 1980s.  

The veteran also carries a diagnosis of avoidant personality 
disorder, and in his most recent addendum, the examiner 
opined that this disorder existed prior to service, and that 
it rendered the veteran incapable of withstanding the 
traumatic effects of the sexual assault that he experienced 
in service.  The Board notes in this connection that 
personality disorders are not considered "diseases" for 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.127 
(1998).  Therefore, as a matter of law, there is no 
compensable rating disability.  Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  Further, while service connection may 
be granted for a personality disorder in certain limited 
circumstances, such as where a personality disorder has been 
aggravated by superimposed disease or injury, see Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995), the Board notes that 
there is no medical evidence showing that this has occurred 
in this case.

As such, the medical evidence associated with the record 
since June 1990, even if considered new, is not material to 
the claim.

Concerning the veteran's opinion that he currently suffers 
from a ratable psychiatric disorder first manifested during 
military service, the Board notes that it is the province of 
trained health care professionals to offer evidence on a 
medical matter, such as the relationship between a current 
disability and active service, and as the veteran is a lay 
person without medical training or expertise, he is not 
competent to render a probative opinion of the central issue 
in this case, i.e., whether a current ratable psychiatric 
disorder, to include PTSD, is related to active service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-295 (1991).  The Board 
further notes that where, such as here, medical evidence is 
needed to establish service connection, lay statements, 
without more, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the June 1990 Board 
decision, when viewed either alone or in light of the 
evidence previously of record, tends to indicate that the 
veteran has a ratable psychiatric disorder that was incurred 
or aggravated during his period of active duty service.  As 
such, none of the evidence is new and material for the 
purpose of reopening the claim and the June 1990 denial 
remains final.  The Board is aware of no circumstances in 
this matter that would put VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).  The Board also finds that the duty to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for a 
psychiatric disorder, to include PTSD, have been met.  Id.; 
38 U.S.C.A. § 5103.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, the RO also referred to 
the third criterion (formerly considered by the Board in 
accordance with the Court's case law) that in order to reopen 
a claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility of changing the outcome of the case on the 
merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the United 
States Court of Appeals for the Federal Circuit held recently 
that there was no such legal requirement.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir 1998).  That notwithstanding, the 
Board finds that the RO's actions are not prejudicial to the 
veteran, since, for the reasons noted above (i.e., that no 
new and probative evidence has been submitted), the outcome 
of the case is the same whether the claim is considered under 
two- or three-prong tests for reopening claims.  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would be pointless and, 
in light of the above discussion, would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a psychiatric 
disorder, to include PTSD, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

